Case 1:20-cv-01006-GHW Document 128-4 Filed 07/23/21 Page 1 of 5




                 EXHIBIT "D"
        Case 1:20-cv-01006-GHW
          Case l:20-cv-01006-GHWDocument 128-4
                                  Document     Filed 01/07/21
                                           91 Filed  07/23/21 Page
                                                              Page 12 of
                                                                      of 45




                               IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


 WHITESTONE CONSTRUCTION CORP.,                                )
                                                               )
          Plaintiff,                                           )
                                                               )     No. 20- cv- 1006
 v.
                                                               )
                                                               )
 YUANDA USA CORPORATION,                                       )
                                                               )
          Defendant.                                           )

      DEFENDANT YUANDA USA CORPORATION'S FIRST AMENDED ANSWER TO
               PLAINTIFF WHITESTONE CONSTRUCTION CORP.'S COMPLAINT


          Defendant Yuanda USA Corporation ("Yuanda"), by and through its counsel, The Law


Offices of Peter Scutero, P.C. and Fox Swibel Levin & Carroll, LLP, in accordance with the


Court's        December   21    2020   Order,   files   this       Amended Answer to    include      Defendant's


Affirmative Defenses of Failure of Condition Precedent:


      FIRST AFFIRMATIVE DEFENSE: FAILURE OF CONDITIONS PRECEDENT


          1.       The Purchase Order on which Whitestone Construction Corp.'s ("Whitestone")


claims are based, attached as Exhibit A to Whitestone's Complaint, contains certain conditions


precedent.


        2.         Pursuant to Section 10 of the Purchase Agreement Terms and Conditions, before


Yuanda is obligated or required to "replace or correct" any of its work, Whitestone must find or


otherwise determine that         Yuanda's work actually failed to conform to the requirements of the


Purchase Order and/or Contract Documents.


        3.         Pursuant to Section 10 of the Purchase Agreement Terms and Conditions before


Yuanda is obligated or required to "replace or correct" any of its work, Whitestone, must reject




                                                                                                 1     PLAINTIFF'S
                                                                                                 s       EXHIBIT
                                                                                                 |
                                                                                                 m

                                                                                             I
         Case 1:20-cv-01006-GHW
           Case l:20-cv-01006-GHWDocument 128-4
                                   Document     Filed 01/07/21
                                            91 Filed  07/23/21 Page
                                                               Page 23 of
                                                                       of 45




Yuanda's work as failing to conform to the requirements of the Purchase Order and/or Contract


Documents.


         4.     Yuanda's work complies conforms to the requirements of the Purchase Order


and/or Contract Documents.


         5.     Whitestone has not informed Yuanda that Whitestone rejects or has rejected


Yuanda's work for failing to conform to the requirements of the Purchase order and/or Contract


Documents


         6.     Whitestoneagrees that Yuanda's work conformed to the requirements of the


Purchase Order and/or Contract Documents.


         7.     Whitestone has failed to satisfy the conditions precedent, as stated in the Purchase


Agreement Terms and Conditions, which would allow Whitestone to recover the damages it


seeks.


         8.     Because Yuanda's work actually conforms to the requirements of the Purchase


Order and/or Contract Documents, Whitestone cannot satisfy a necessary condition precedent


and its claim therefore fails.


         9.     Because Whitestone never rejected Yuanda's work, Whitestone cannot satisfy a


necessary condition precedent and its claim therefore fails.


         WHEREFORE, Yuanda requests that this court enter judgment in Yuanda's favor and


award any such further relief that is equitable and just.




                                               By:
                                                       Adam L. Gill
                                                       One of Its Attorneys




                                                  2
           Case 1:20-cv-01006-GHW
             Case l:20-cv-01006-GHWDocument 128-4
                                     Document     Filed 01/07/21
                                              91 Filed  07/23/21 Page
                                                                 Page 34 of
                                                                         of 45




O;
     Peter Seutero
     The Law Offices of Peter Seutero, P.C.
     2529 32nd Street, IE
     Astoria, New York 1 1 102
     (914) 263-9320
     peter@scuterolaw . com


     and


     Adam L. Gill (admitted Pro Hac Vice)
     Fox Swibel Levin & Carroll LLP
     200 W. Madison St., 30th Fl.
     Chicago, IL 60606
     (312) 224-1200
     agill@foxswibel.com




                                              2
      Case 1:20-cv-01006-GHW
        Case l:20-cv-01006-GHWDocument 128-4
                                Document     Filed 01/07/21
                                         91 Filed  07/23/21 Page
                                                            Page 45 of
                                                                    of 45




                                CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that on January 7, 2021, he caused the
foregoing to be electronically served upon the following counsel of record:


       Donald J. Carbone
       Gary M. Kushner
       Christopher M. Rodriguez
       Goetz Fitzpatrick LLP
       One Penn Plaza, Suite 3100
       New York, NY 10119
       (212) 695-8100
       dcarbone@goetzfitz.com
       gkushner@goetzfitz. com
       crodriguez@goetzfitz.com




                                                           Adam L. Gill
